DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4-9,12 is/are rejected under 35 U.S.C. 103 as being obvious over Greenshields et al.(USAN 20190014787;01/017/2019).
Greenshields et al. at paragraphs 98,103 teach an inoculant composition comprising protectants including sugar alcohol(racemic both D-, L-) such as sorbitol, mannitol, inositol, etc. Greenshields et al teach at paragraph 413 that one or more herbicides including PPO inhibitor and/or auxin herbicide(agricultural). Greenshields et al teach at paragraph 195 teach that the inoculant can comprise one or more herbicide such as 2,4-D, dicamba, flumioxazin and salts thereof. Greenshield et al. teach at paragraph 51 that the inoculant can control pest such as weeds. Greenshield et al. do not explicitly exemplify an invention comprising sugar alcohol(sorbitol, mannitol, inositol) plus PPO inhibitor(flumioxazin) plus auxin herbicide(2,4-D, dicamba) effective at controlling weeds. However, Greenshield et al. do suggest an invention comprising sugar alcohol(sorbitol, mannitol, inositol) plus PPO inhibitor(flumioxazin) plus auxin herbicide(2,4-D, dicamba) effective at controlling weeds which renders the instant claims obvious. 

Claims 1,2,4-9,12 is/are rejected under 35 U.S.C. 103 as being obvious over Greenshields et al.(USAN 20190014786;01/017/2019).
Greenshields et al. at paragraphs 94,99,112, claims 29,36,37 teach an inoculant composition comprising protectants including sugar alcohols(racemic both D-, L-)  such as sorbitol, mannitol, inositol, etc. Greenshields et al teach at paragraphs 186,402 that one or more herbicides including PPO inhibitor and/or auxin herbicide(agricultural). Greenshields et al teach at paragraph 186,402 teach that the inoculant can comprise one or more herbicide such as dicamba, flumioxazin and salts thereof. Greenshield et al. teach at paragraph 51 that the inoculant can control pest such as weeds. Greenshield et al. do not explicitly exemplify an invention comprising sugar alcohol(sorbitol, mannitol, inositol) plus PPO inhibitor(flumioxazin) plus auxin herbicide(dicamba) effective at controlling weeds. However, Greenshield et al. do suggest an invention comprising sugar alcohol(sorbitol, mannitol, inositol) plus PPO inhibitor(flumioxazin) plus auxin herbicide(dicamba) is effective at controlling weeds which renders the instant claims obvious.

Claims 1,2,4-9,12-20 is/are rejected under 35 U.S.C. 103 as being obvious over Clardy et al.{(USAN 20200323198;10/015/2020) or WO 2017210166; 12/07/2017}.
Clardy et al. at paragraphs 140,145,227 teach an inoculant composition comprising protectants including sugar alcohol(racemic both D-, L-)  such as sorbitol etc. Clardy et al teach at paragraphs 163 that one or more herbicides(agricultural) including PPO inhibitor(flumioxazin) and/or auxin herbicide(dicamba) can be in the inoculant composition. Clardy et al. teach at paragraph 44 that the inoculant can control pest such as weeds. Clardy et al. teach at paragraph 310 the rate of application of the inoculant, “inoculant compositions of the present disclosure are applied at a rate of about 0.5 to about 100 milliliters and/or grams of inoculant composition per acre of treated crops. According to some embodiments, one or more inoculant compositions of the present disclosure is/are applied in an amount sufficient to ensure each acre of treated crops is treated with about/at least 0.05, 0.1, 0.125, 0.15, 0.175, 0.2, 0.225, 0.2.5, 0.275, 0.3, 0.325, 0.35, 0.375, 0.4, 0.425, 0.45, 0.475, 0.5, 0.55, 0.6, 0.65, 0.7, 0.75, 0.8, 0.85, 0.9, 0.95, 1, 1.25, 1.5, 1.75, 2, 2.25, 2.5, 2.75, 3, 3.25, 3.5, 3.75, 4, 4.25, 4.5, 4.75, 5, 5.5, 6, 6.5, 7, 7.5, 8, 8.5, 9, 9.5, 10, 20, 30, 40, 50, 60, 70, 80, 90 or 100 milliliters and/or grams of inoculant composition. According to some embodiments, one or more inoculant compositions of the present disclosure is/are applied in an amount sufficient to ensure that an average of about/at least 0.05, 0.1, 0.125, 0.15, 0.175, 0.2, 0.225, 0.2.5, 0.275, 0.3, 0.325, 0.35, 0.375, 0.4, 0.425, 0.45, 0.475, 0.5, 0.55, 0.6, 0.65, 0.7, 0.75, 0.8, 0.85, 0.9, 0.95, 1, 1.25, 1.5, 1.75, 2, 2.25, 2.5, 2.75, 3, 3.25, 3.5, 3.75, 4, 4.25, 4.5, 4.75 or 5 milliliters and/or grams of inoculant composition is applied to each acre of treated crops.”
Clardy et al. do not explicitly exemplify an invention comprising sugar alcohol(sorbitol) plus PPO inhibitor(flumioxazin) plus auxin herbicide(dicamba) effective at controlling weeds. However, Clardy et al. do suggest an invention comprising sugar alcohol(sorbitol) plus PPO inhibitor(flumioxazin) plus auxin herbicide(dicamba) is effective at controlling weeds which renders the instant claims obvious. 


Claims 1,2,4-9,12 is/are rejected under 35 U.S.C. 103 as being obvious over FLEMMENS et al.(USAN 20180255772; September 13, 2018).
FLEMMENS et al. at paragraph 94 teach an adjuvant composition comprising sugar alcohols(racemic both D-, L-)  such as sorbitol, mannitol, xylitol, etc is the adjuvant. FLEMMENS et al teach at paragraphs 114, 124 and 126 that one or more herbicide(agricultural) including dicamba, lactofen, fomesafen, flumioxazin and salts thereof can be added to the adjuvant composition. FLEMMENS et al. teach at paragraph 51 that the adjuvant composition can control pest such as weeds. FLEMMENS et al. do not explicitly exemplify an invention comprising sugar the alcohol(sorbitol, mannitol, xylitol) plus PPO inhibitor(flumioxazin) plus auxin herbicide(dicamba) is effective at controlling weeds. However, FLEMMENS et al. do suggest an invention comprising sugar the alcohol(sorbitol, mannitol, xylitol) plus PPO inhibitor(flumioxazin) plus auxin herbicide(dicamba) is effective at controlling weeds.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 17123584 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions(composition/method) make claim to agricultural compositions comprising the same PPO inhibitors and the sugar alcohols being mannitol or sorbitol. However the USAN ‘584 claims require a fertilizer which is not recited in the instant USAN ‘573. Outside of that difference USAN ‘584 claims encompassed the chemical components in the instant claims USAN ‘573, rendering the instant ‘573 claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616